Citation Nr: 1520760	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability (including gastroesophageal reflux disease (GERD)), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a neurologic disability manifested by syncopal episodes, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a cardiac disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1991, which includes service in Southwest Asia.  He had service with the Marine Corps Reserve from October 1987 to June 1995, which includes a verified period of active duty for training (ACDUTRA) from October 1987 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) from December 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the December 2011 decision, the RO granted service connection for PTSD, effective from December 25, 2011.  In the June 2012 decision, the RO denied entitlement to service connection for GERD, a neurologic disorder manifested by syncopal episodes, and a heart disability.  The RO in Columbia, South Carolina currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a February 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  

The issues of entitlement to service connection for a gastrointestinal disability, a neurologic disability, and a cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability was initially denied in a November 2007 rating decision as there was no medical evidence of any diagnosed PTSD related to an in-service stressor or evidence that a current psychiatric disability was otherwise related to service; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  A petition to reopen the claim of service connection for a psychiatric disability was received on August 23, 2011, and there is no evidence of any unadjudicated formal or informal petition to reopen the claim of service connection for a psychiatric disability subsequent to the November 2007 decision and prior to August 23, 2011.


CONCLUSION OF LAW

The criteria for an effective date of August 23, 2011 (but no earlier) for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's February 2015 hearing, the undersigned identified the issues on appeal (including entitlement to an earlier effective date for the grant of service connection for PTSD), notified the Veteran of the evidence necessary to potentially establish an earlier effective date for the grant of service connection for PTSD, and asked him about his actions following the initial November 2007 denial of service connection for that disability.  Also, the Veteran provided testimony as to the history of his claims of service connection for PTSD and he has submitted additional evidence during the claim period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service private medical treatment for a psychiatric disability.  In addition, the Veteran was afforded VA examinations to assess his service-connected psychiatric disability.

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for PTSD is August 25, 2011, the date that a copy of the Veteran's most recent petition to reopen a claim of service connection for a psychiatric disability was received.  The RO initially denied the Veteran's claim of service connection for a psychiatric disability (i.e., adjustment disorder with mixed emotional features of depression, claimed as PTSD) in a November 2007 rating decision as there was no medical evidence of any diagnosed PTSD related to an in-service stressor or evidence that a current psychiatric disability was otherwise related to service.  Specifically, the November 2007 decision explained that there was no evidence of any adjustment disorder with mixed emotional features of depression in the Veteran's service treatment records, that there was no medical evidence of any diagnosed PTSD that was caused by or related to service, and that there were no verifiable stressors in service.  

The Veteran was notified of the RO's November 2007 rating decision, he did not appeal that decision, and new and material evidence was not received within one year of the decision.  Thus, the November 2007 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.
The Veteran submitted a petition to reopen the claim of service connection for a psychiatric disability (i.e., PTSD) in August 2011.  One copy of this petition in the claims file has a receipt date of August 25, 2011, but another copy of the petition indicates that it was received by the RO on August 23, 2011.   The RO granted service connection for PTSD by way of the December 2011 decision, from which the current appeal originates.  

In light of the fact that there is a copy of the petition to reopen the claim of service connection for PTSD which was received by the RO on August 23, 2011, the Board finds that an effective date of August 23, 2011 for the grant of service connection for PTSD is warranted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
As explained below, however, an effective date earlier than August 23, 2011 is not warranted.

During the February 2015 hearing, the Veteran contended that at the time of the November 2007 decision, he was unaware of the ability to appeal the decision or that there was a specific timeframe during which an appeal was to be submitted.  However, a November 2007 letter which accompanied the November 2007 decision explicitly notified the Veteran that he had one year from the date of the letter to appeal the decision and a "Your Rights to Appeal our Decision" form (VA Form 4107) was enclosed with the letter.  Hence, he received actual knowledge of the ability to appeal the November 2007 decision and of the timeframe in which to submit an appeal.  Nevertheless, even assuming that the Veteran was unaware of such information, the absence of such knowledge cannot serve as the basis for the assignment of an earlier effective date.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App at 265.

The Veteran has also claimed that the evidence upon which service connection for PTSD was granted in December 2011 is the exact same evidence that was in existence at the time of the November 2007 decision.  He has not, however, specifically alleged any clear and unmistakable error in the November 2007 decision and no such claim has ever been adjudicated.  He has not provided any further contentions as to why he believes an earlier effective date is warranted.

Moreover, the medical records dated subsequent to the November 2007 rating decision and prior to the Veteran's August 2011 petition to reopen the claim of service connection for a psychiatric disability reflect that he was treated for psychiatric problems.  However, treatment records cannot constitute a reopened claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

The Veteran did not submit an unadjudicated formal petition to reopen the claim of service connection for a psychiatric disability subsequent to the November 2007 decision and prior to August 23, 2011, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, August 23, 2011 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than August 23, 2011.  Hence, an effective date of August 23, 2011, but no earlier, for the grant of service connection for PTSD is granted and the appeal is granted to this extent.


ORDER

Entitlement to an effective date of August 23, 2011 (but no earlier) for the grant of service connection for PTSD is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran claims that he has a current gastrointestinal disability, a current neurologic disability manifested by syncopal episodes, and a current cardiac disability and that these disabilities are related to toxic exposures during the Persian Gulf War and pills/vaccinations that were taken at that time as a precaution against potential chemical attacks.  He reportedly began to experience stomach problems in service and such problems, as well as syncopal/near syncopal episodes and cardiac symptoms, have continued in the years since his return from the Persian Gulf.  He has, however, provided some inconsistent information concerning the onset of his gastrointestinal symptoms.

VA gastrointestinal, neurologic, and cardiac examinations were conducted in March 2012 and the Veteran was diagnosed as having GERD.  The neurologic examination report initially indicates that the Veteran did not have, nor had he ever been diagnosed as having, a central nervous system condition.  However, a diagnosis of vaso-vagal syncope is subsequently listed.  Also, the Veteran was not diagnosed as having any current cardiac disability.  The examiner who conducted the March 2012 examinations opined that the Veteran's claimed gastrointestinal, neurologic, and cardiac disabilities had a clear and specific etiology and were not likely ("less likely than not") related to a specific exposure event in Southwest Asia.  This opinion was based on the fact that the examiner could not find any evidence of a documented specific exposure in Southwest Asia.

The March 2012 opinion is insufficient because it is entirely based on a lack of objective evidence of a specific exposure in service and it does not reflect consideration of the Veteran's reports of vaccinations, pill use, and symptoms (including stomach problems) in service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Also, it is unclear from the report of the VA neurologic examination whether the Veteran has been diagnosed as having a specific current neurologic disability in light of the notation of vaso-vagal syncope.  Additionally, although the examiner did not appear to diagnose the Veteran as having any current neurologic or cardiac disability, he subsequently reasoned that all of the Veteran's claimed disabilities "had a clear and specific etiology."  Furthermore, no opinion has been provided as to whether any current disability or symptomatology is attributable to a medically unexplained chronic multisymptom illness related to service in Southwest Asia.

In light of the inconsistencies and inadequacies of the March 2012 VA examinations, a remand is necessary to afford the Veteran new VA examinations to obtain opinions as to the nature and etiology of his claimed gastrointestinal, neurologic, and cardiac disabilities.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has submitted additional cardiac treatment records from Dr. Krzyston, the most recent of which is dated in April 2014 and reflects that he was scheduled for an additional cardiac evaluation in 6 months.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken to obtain all additional relevant treatment records from Dr. Krzyston dated since April 2014.  The Veteran also reported during the February 2015 hearing that he has continued to receive ongoing treatment for his claimed neurologic disability from an unidentified physician.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a gastrointestinal disability, a neurologic disability, and a cardiac disability (including the identity of the physician providing neurologic treatment noted on page 15 of the Board hearing transcript), to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a gastrointestinal disability, a neurologic disability, and a cardiac disability from Dr. Krzyston dated from April 2014 through the present and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

2.  Obtain and associate with the claims file all records of the Veteran's treatment contained in the Columbia Vista electronic records system and dated from December 2012 through the present; contained in the Charleston Vista electronic records system and dated from March 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions: 

(a)  Are any of the Veteran's gastrointestinal symptoms that have been present since January 2012 due to a distinct and identifiable gastrointestinal disability?

(b)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during any period of active service or ACDUTRA, is related to the Veteran's reported gastrointestinal problems in service, is related to toxic exposures during the Persian Gulf War, is related to vaccines and pills taken during the Persian Gulf War as a precaution against potential chemical attacks, or is otherwise the result of a disease or injury in service?

(c)  If any gastrointestinal symptom that has been present since January 2012 is not due to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms (including a functional gastrointestinal disorder as opposed to a structural gastrointestinal disease)?  If so, the examiner shall also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner must acknowledge and comment on all gastrointestinal disabilities diagnosed since January 2012 (including, but not limited to, GERD, diverticular disease, and hemorrhoids), the Veteran's reports of gastrointestinal symptoms in service, and his reports of toxic exposures in the Persian Gulf and vaccinations/pills taken in the Persian Gulf as a precaution against potential chemical attacks.  (The absence of evidence of treatment for gastrointestinal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of gastrointestinal symptomatology in the years since service in the Persian Gulf).

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current neurologic disability (including any disability manifested by syncopal/near syncopal episodes).  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions: 

(a)  Are any of the Veteran's neurologic symptoms that have been present since January 2012 due to a distinct and identifiable neurologic disability?

(b)  If any current neurologic symptom is related to a distinct and identifiable neurologic disability, is it at least as likely as not (50 percent probability or more) that the current neurologic disability had its onset during any period of active service or ACDUTRA, had its onset in the year immediately following active duty service, is related to toxic exposures during the Persian Gulf War, is related to vaccines and pills taken during the Persian Gulf War as a precaution against potential chemical attacks, or is otherwise the result of a disease or injury in service?

(c)  If any neurologic symptom that has been present since January 2012 is not due to a distinct and identifiable neurologic disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  If so, the examiner shall also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner must acknowledge and comment on any neurologic disabilities diagnosed since January 2012 and the Veteran's reports of toxic exposures in the Persian Gulf and vaccinations/pills taken in the Persian Gulf as a precaution against potential chemical attacks.  (The absence of evidence of treatment for neurologic problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)  

The examiner must provide reasons for each opinion given.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current cardiac disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions: 

(a)  Are any of the Veteran's cardiac symptoms that have been present since January 2012 due to a distinct and identifiable cardiac disability?

(b)  If any current cardiac symptom is related to a distinct and identifiable cardiac disability, is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its onset during any period of active service or ACDUTRA, is related to toxic exposures during the Persian Gulf War, is related to vaccines and pills taken during the Persian Gulf War as a precaution against potential chemical attacks, or is otherwise the result of a disease or injury in service?

(c)  If any cardiac symptom that has been present since January 2012 is not due to a distinct and identifiable cardiac disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  If so, the examiner shall also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner must acknowledge and comment on any cardiac disabilities diagnosed since January 2012 and the Veteran's reports of toxic exposures in the Persian Gulf and vaccinations/pills taken in the Persian Gulf as a precaution against potential chemical attacks.  (The absence of evidence of treatment for cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)  

The examiner must provide reasons for each opinion given.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


